DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 8 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In line 2, "databased" should be replaced with --data based--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
In claim 1, line 1 recites "A measurement system for identifying a source direction".  However, the does not including actually identifying the source direction, and 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 2002/0089449 A1).
In regard to claim 1, Fox discloses a measurement system for identifying a source direction of a wireless electromagnetic emitter signal, the measurement system being a radio frequency measurement system that comprises: 
a rotary antenna (403, Fig. 4; ¶30) and an analyzer (422, Fig. 4) being connected to the rotary antenna in a signal transmitting manner (Fig. 4), wherein the rotary antenna being a directional antenna (¶30; claim 18),
the rotary antenna being configured to receive the emitter signal and to forward the received emitter signal to the analyzer for further processing (Fig. 4); 

the analyzer being configured to determine a momentary frequency spectrum of said emitter signal (422, Fig. 4; ¶48) and to combine said momentary frequency spectrum with said momentary position to generate source direction data comprising information on both the momentary frequency spectrum of the emitter signal and the momentary position of the rotary antenna (¶49) [where both the momentary position/antenna orientation and the momentary frequency spectrum/FFT output are combined to be used to determine the source direction (i.e. the antenna orientation/FFT output frequency combination that results in the maximum direction finder output corresponds to the source direction)]. 
In regard to claim 12, Fox discloses a method for identifying a source direction of a wireless electromagnetic emitter signal, comprising the following steps: 
providing a measurement system with a rotary antenna (403, Fig. 4; ¶30) and an analyzer (422, Fig. 4) being connected to the analyzer in a signal transmitting manner (Fig. 4); 
receiving the emitter signal via the rotary antenna and forwarding the emitter signal to the analyzer (Fig. 4); 
gathering a momentary position of the rotary antenna and forwarding the momentary position to the analyzer (¶49); and 
determining a momentary frequency spectrum of the emitter signal (422, Fig. 4; ¶48) and combining said momentary frequency spectrum with said momentary position to generate source direction data comprising information on both the momentary 
In regard to claim 2, Fox further discloses the analyzer is configured to perform a fast Fourier transform of the emitter signal (422, Fig. 4; 914, Fig. 9; ¶48). 
In regard to claim 13, Fox further discloses a Fast Fourier transform of the emitter signal is performed in order to obtain the momentary frequency spectrum (422, Fig. 4; 914, Fig. 9; ¶48). 
In regard to claim 6, Fox further discloses the analyzer is configured to determine the source direction from the source direction data (918, Fig. 9; ¶49). 
In regard to claim 16, Fox further discloses the source direction is determined from the source direction data (918, Fig. 9; ¶49). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as applied to claim 1, above.
claim 3, the Office takes Official Notice that one of ordinary skill in the art would have found it well known to time stamp emitter signals in a direction finding system in order to track the movement of the source over time.
In regard to claim 11, the Office takes Official Notice that one of ordinary skill in the art would have found it well known to provide a test device to generate an emitter signal for a direction finding system in order to test the direction finding system to ensure it is working correctly, and to calibrate the system if it is not.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as applied to claims 1 and 12, above, and further in view of Hurvitz (US 2,700,157 A).
In regard to claim 4, Fox fails to disclose the measurement system comprises a display being connected to the analyzer in a signal transmitting manner, wherein the display is configured to plot the momentary frequency spectrum over the momentary position of the rotary antenna. 
Hurvitz teaches a measurement system which comprises a display being connected to the analyzer in a signal transmitting manner, wherein the display is configured to plot the momentary frequency spectrum over the momentary position of the rotary antenna (col. 6, line 78 to col. 7, line 1) [where the bearing is the angle of the rotary antenna that corresponds to the momentary position]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user sees a display of the signal source or sources that the measurement system has detected.
In regard to claim 14, Fox fails to disclose the momentary frequency spectrum is plotted over the momentary position of the rotary antenna on a display of the measurement system. 
Hurvitz teaches a momentary frequency spectrum is plotted over the momentary position of the rotary antenna on a display of the measurement system (col. 6, line 78 to col. 7, line 1) [where the bearing is the angle of the rotary antenna that corresponds to the momentary position]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user a display of the signal source or sources that the measurement system has detected.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user sees a display of the signal source or sources that the measurement system has detected.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox and Hurvitz, as applied to claims 4 and 14, above, and further in view of Lopes (US 5,612,929 A).
Hurvitz further teaches the plot is a two-dimensional plot (col. 6, line 78 to col. 7, line 1) [where the dimensions in the plot are for the frequency and for the bearing].
Fox and Hurvitz fail to disclose the display is configured to depict the level of the momentary frequency spectrum by means of a color code. 
Lopes teaches a display is that configured to depict the level of the momentary frequency spectrum by means of a color code (col. 5, lines 3-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify signal sources in the frequency data where peaks in level/amplitude are present.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that signal sources can be identified in the frequency data where peaks in level/amplitude are present.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as applied to claims 6 and 16, above, and further in view of Tran (US 5,969,676 A).
In regard to claim 7, Fox fails to disclose a memory with a database, wherein the analyzer is configured to at least one of match the source direction data against the 
Tran teaches a memory with a database, wherein an analyzer is configured to  match the source direction data against the database that already comprises known source directions (col. 8, lines 49-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify  the source that is transmitting.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the source that is transmitting is identified
In regard to claim 17, Fox fails to disclose the determined source direction is at least one of compared to a database of known source directions and added to said database. 
Tran teaches a determined source direction is compared to a database of known source directions (col. 8, lines 49-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify  the source that is transmitting.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as applied to claim 1, above, and further in view of Stoddard (US 2014/0159954 A1).
Fox fails to disclose the analyzer is configured to filter at least one of the emitter signal and the source direction data based on at least one pre-set filter condition. 
Stoddard teaches an analyzer is configured to filter at least one of the emitter signal and the source direction data based on at least one pre-set filter condition (35, Fig. 4; ¶49) [where the frequency bins of the emitted signal which do not contain the signal of interest are filtered out, i.e. based on the condition that they correspond to the frequency of the signal of interest]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the amount of processing necessary by only processing the portions of the signal that are relevant to a signal of interest.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only portions of the signal that are relevant to a signal of interest are processed

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox and Tran, as applied to claim 17, above, and further in view of Stoddard (US 2014/0159954 A1).
Fox fails to disclose at least one of the emitter signal and the source direction data is filtered based on at least one pre-defined filter criterion. 
Stoddard teaches the emitter signal and the source direction data is filtered based on at least one pre-defined filter criterion (35, Fig. 4; ¶49) [where the frequency bins of the emitted signal which do not contain the signal of interest are filtered out, i.e. based on the condition that they correspond to the frequency of the signal of interest].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the amount of processing necessary by only processing the portions of the signal that are relevant to a signal of interest.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only portions of the signal that are relevant to a signal of interest are processed.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as applied to claims 1 and 12, above, and further in view of Dogan (US 6,018,317 A).
claim 9, Fox fails to disclose the analyzer is configured to identify transient emitter signals. 
Dogan teaches an analyzer is configured to identify transient emitter signals (Fig. 13A; col. 8, lines 14-18; col. 34, lines 24-46) [where a signal from a new source is a transient emitter signal, a signal that stops is a transient emitter signal, and a signal that turns on and off is a transient emitter signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify  new signal sources that appear (as motived by Dogan in col. 8, lines 14-18).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that news signal sources that appear are identified.
In regard to claim 19, Fox fails to disclose transient emitter signals are identified and plotted on a display in a manner being different from how permanent emitter signals are plotted on the display. 
Dogan teaches wherein transient emitter signals are identified and plotted on a display in a manner being different from how permanent emitter signals are plotted on the display (Fig. 13A; Fig. 55; col. 8, lines 14-18; col. 34, lines 24-46) [where a signal from a new source is a transient emitter signal, a signal that stops is a transient emitter signal, and a signal that turns on and off is a transient emitter signal; and where Fig. 55 shows transient emitter signals plotted without connections to previous signals (i.e. there are lines from a current signal point to the previous signal point for a permanent signal, but there is no line to a previous signal point for a new signal].

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that news signal sources that appear are identified.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox and Dogan, as applied to claims 9 and 19, above, and further in view of Park (US 2011/0103452 A1).
In regard to claim 10, Fox and Dogan fail to disclose the analyzer is configured to average the source direction data over at least two revolutions of the rotary antenna.
Park teaches averaging the source direction data over at least two revolutions of the rotary antenna in order to increase the accuracy of the determined direction of the source (¶12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the determined direction of the source, particularly when both the source and the direction finder are at rest..
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being increasing the accuracy of the determined direction of the source.
claim 20, Fox and Dogan fail to disclose the source direction data is averaged over at least two revolutions of the rotary antenna in order to identify the transient emitter signals. 
Park teaches averaging the source direction data over at least two revolutions of the rotary antenna in order to increase the accuracy of the determined direction of the source (¶12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the determined direction of the source, particularly when both the source and the direction finder are at rest..
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being increasing the accuracy of the determined direction of the source.
In the combination, the Park averaging happens first in order to get the more accurate determined direction.  This is then followed by the identify the transient emitter signals of Dogan.  The increase in the accuracy of the determined direction thus increases the accuracy in identifying a transient emitter vs. a permanent emitter.  In other words, the greater the accuracy in determining direction, the more likely two nearby emitters can be distinguished, and the more likely a new emitter that is near an existing/permanent emitter can be distinguished from the existing/permanent emitter.





The following reference(s) is/are also found relevant:
	Stoddard (US 2014/0159954 A1), which teaches identifying a source direction of a wireless electromagnetic emitter signal, comprising the following steps: providing a measurement system with a rotary antenna (2, Fig. 1 and 3) and an analyzer (5, Fig. 1 and 3; 34, Fig. 4) being connected to the analyzer in a signal transmitting manner (Fig. 1 and 3-4); receiving the emitter signal via the rotary antenna and forwarding the emitter signal to the analyzer (Fig. 1 and 3-4); gathering a momentary position of the rotary antenna and forwarding the momentary position to the analyzer (¶56-57); and determining a momentary frequency spectrum of the emitter signal (34 Fig. 4) and combining said momentary frequency spectrum with said momentary position to generate source direction data comprising information on both the momentary frequency spectrum of the emitter signal and the momentary position of the rotary antenna (35, Fig. 4; ¶83-84) [where both the momentary position/angle of rotation and the momentary frequency spectrum/FFT output are combined to be used to determine the source direction (i.e. the angle of rotation/FFT output frequency combination that results in the maximum direction finder output corresponds to the source direction).  That is, if you know you are pointing toward the source, but you don't know what direction you are pointing in, you don't know the direction of the source.  If you know what direction you are pointing in, but you don't know whether the source signal is being received when you are pointing in that direction, you don't know the source direction.  Both pieces of information are necessary.]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648